UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SILAS DOUGLAS JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00317-RBH-4)


Submitted:   January 31, 2017             Decided:     February 8, 2017


Before GREGORY,   Chief   Judge,   and   SHEDD   and   KEENAN,   Circuit
Judges.


Remanded by unpublished per curiam opinion.


John J. Korzen, Director, Kyleigh E. Feehs, Blake E. Stafford,
Third-Year Law Students, WAKE FOREST UNIVERSITY SCHOOL OF LAW
APPELLATE ADVOCACY CLINIC, Winston-Salem, North Carolina, for
Appellant.   Beth Drake, Acting United States Attorney, Robert
Frank Daley, Jr., Alfred W. Bethea, Jr., Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Silas    Douglas      Jones,     Jr.,    seeks    to    appeal   the   district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2)(2012).                The Government moves to dismiss

the appeal as untimely filed.             In criminal cases, the defendant

must file the notice of appeal within 14 days after the entry of

judgment.      Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,     210        F.3d   309,     310     (5th    Cir.      2000)     (holding

that § 3582(c)(2)         proceeding    is     criminal      in   nature    and   Rule

4(b)(1)(A) appeal period applies).                With or without a motion,

upon a showing of excusable neglect or good cause in a criminal

proceeding, the district court may grant an extension of up to

30 days to file a notice of appeal.                   Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered its order denying Jones’ motion

on September 16, 2015.            The district court received the notice

of appeal on October 14, after the expiration of the appeal

period but within the 30-day excusable neglect period.                       Because

Jones is incarcerated, the notice is considered filed as of the

date it was properly delivered to prison officials for mailing

to the court.           Fed. R. App. P. 4(c)(1); Houston v. Lack, 487

U.S. 266, 276 (1988).             The record does not reveal when Jones

delivered the notice of appeal to prison officials for mailing.

Accordingly,       we    remand   the   case    for    the    limited   purpose     of

                                          2
allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(b)(1)(A), (c)(1), and Houston v. Lack.              If the

district court finds the notice of appeal was not timely filed,

it   should   then   consider   whether   an   extension   of   the   appeal

period is warranted.      The record, as supplemented, will then be

returned to this court for further consideration.

                                                                  REMANDED




                                    3